Exhibit A

Debenture




Date:   June 2, 2015

    Amount: $700,000,000 (U.S.)




___________________________

CONVERTIBLE DEBENTURE

BEARING INTEREST AT 8% PER ANNUM

______________________________________________________________________________




THIS DEBENTURE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.
 THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED
OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER
THE SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE OR A "NO-ACTION" OR
INTERPRETIVE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.

______________________________________________________________________________




Sundance Strategies, Inc., a corporation duly organized and existing under the
laws of the State of Nevada (hereinafter referred to as the "Company"), for
value received, hereby promises to pay to Satco International, Limited, the
registered holder hereof, the principal sum of Seven Hundred Thousand, United
States Dollars (U.S. $700,000.00) one (1) year from date, upon presentation and
surrender of this Debenture (the "Debenture") at the offices of the Company, in
such lawful money of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debt, until the
principal hereof is paid or made available for payment as herein provided.




This Debenture is subject to the following further terms and material
provisions:




1.

Series.

This Debenture is one of a duly authorized series of Debentures of the Company
totaling two million dollars ($2,000,000) (the “Debentures”).




2.

Term and Interest.  The date of maturity of the Debenture shall be one (1) year
from the date of issuance, subject to prepayment as set forth in paragraph 3
hereof.  The Debenture shall bear simple interest at the rate of eight percent
(8%) per annum.  The principal on the Debenture is payable on the maturity date,
subject to prepayment as set forth in paragraph 3 hereof, and will be paid at
the office of the Company, maintained for such purposes, to the registered
holder of the Debenture on the books and records of the Company.  Accrued
interest on the Debenture will be payable annually, on the anniversary date of
the Debenture, and will be paid at the office of the Company, maintained for
such purposes, to the registered holder of the Debenture on the books and
records of the Company.




3.

Prepayment.  Subject to the provisions of Section 7 hereof and the right of the
Holder to convert this Debenture prior to payment, this Debenture is subject to
prepayment, in





-1-




--------------------------------------------------------------------------------

whole or in part, at the election of the Company at any time, upon not less than
10 days’ notice. Prepayment shall be effected by paying the amount equal to the
outstanding principal amount of the Debenture and accrued interest at the date
of prepayment.  On the date fixed for prepayment by the Company, the amount of
principal shall be paid in cash or certified funds.  Any Debenture which is
prepaid only in part shall be presented for notation thereon by the Company of
such partial prepayment.  If less than all the Debenture principal amount and
interest is to be prepaid, notice of the proposed prepayment shall be sent to
the registered holder of the Debenture and such prepayment shall be made.




4.

Satisfaction and Discharge of Debenture.  This Debenture shall cease to be of
further effect (except as to any surviving rights of transfer, or exchange of
Debentures herein expressly provided for) when:




(a)

The Company has paid or caused to be paid all sums payable hereunder by the
Company, including all principal and interest amounts under the Debenture or the
conversion of the Debenture as provided herein; and




(b)

All the conditions precedent herein provided for relating to the satisfaction
and discharge of this Debenture have been met.




5.

Events of Default.  "Events of Default," when used herein, whatever the reason
for such event of default and whether it shall be voluntary or involuntary or be
effected by operation of law pursuant to any judgment, decree, or order of any
court or any order, rule, or regulation of any administrative or government body
or be caused by the provisions of any paragraph herein means any one of the
following events:




(a)

Default in the payment of the principal of the Debenture, when due, whether at
maturity, or otherwise; or




(b)

Default in the performance or breach of any covenant or warranty of the Company
in this Debenture (other than a covenant or warranty, the breach or default in
performance of which is elsewhere in this section specifically dealt with), and
continuation of such default or breach for a period of 30 days after there has
been given to the Company by registered or certified mail, by the holders of a
majority in principal amount of the outstanding Debenture, a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a notice of default hereunder; or




(c)

The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Company under the Federal Bankruptcy Act or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuation of any such decree or order unstayed and in
effect for a period of 30 consecutive days; or




(d)

The institution by the Company of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or a filing by it of a petition or answer or consent
seeking





-2-




--------------------------------------------------------------------------------

reorganization or relief under the Federal Bankruptcy Act or any other
applicable federal or state law; or




(e)

The consent by the Company to the filing of any such petition or the appointment
of a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or of any substantial part of its property), or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action.




6.

Acceleration of Maturity.  If an event of default occurs and is continuing then,
in every such case, the holder of a majority in principal amount of the
outstanding Debentures, may declare the principal of the Debentures to be due
and payable immediately, by a notice in writing to the Company of such default,
and upon any such declaration, such principal shall become immediately due and
payable.  At any time after such declaration of acceleration has been made, and
before a judgment or decree for payment of money due has been obtained by the
holders, the holders of a majority of the principal of the outstanding
Debentures, by written notice to the Company, may rescind and annul such
declaration and its consequences, if all events of default, other than the
nonpayment of the principal of the Debentures which has become due solely by
such acceleration, has been cured or waived.  No such recession shall affect any
subsequent default or impair any right contingent thereon.




7.

Conversion.  Subject to, and in compliance with, the provisions contained
herein, the Holder of this Debenture is entitled, at its or his option, one year
from the date of issuance, or in case this Debenture or some portion hereof
shall have been called for prepayment or considered in default under paragraph 5
hereof, then, in respect of this Debenture or such portion hereof, to convert
this Debenture (or any portion of the principal amount hereof), into validly
issued, fully paid and nonassessable restricted shares (calculated as to each
conversion to the nearest share) of common stock, $0.001 per share of the
Company, (the “Common Stock” or “Shares”) where the conversion price shall be
equal to ninety percent (90%) of the CAP of the Company’s common stock
(“Conversion Price”), as defined herein, subject to such adjustment in such
Conversion Price, if any, as may be required by the provisions of this
Debenture, by surrender of this Debenture, duly endorsed (if so required by the
Company) or assigned to the Company or in blank, to the Company at its offices,
accompanied by written notice to the Company, that the Holder hereof elects to
convert this Debenture or, if less than the entire principal amount hereof is to
be converted, the portion hereof to be converted.  The number of Shares issuable
upon a conversion hereunder shall be determined by the quotient obtained by
dividing (x) the outstanding principal amount, including any accrued but unpaid
dividends, of this Debenture to be converted by (y) the Conversion Price. On
conversion, no adjustment for interest is to be made, but if any Holder
surrenders this Debenture for conversion between the record date for the payment
of any installment of interest and the next interest payment date, the holder of
such Debenture when surrendered for conversion shall be entitled to payment of
the interest thereon from the last preceding record date for interest through
the date of conversion which the registered holder is entitled to receive on
such conversion date.  No fraction of Shares will be issued on conversion, but
instead of any fractional interest, the Company will pay cash adjustments as
provided herein. Following receipt of the written notice of intention to convert
the Debenture, the Company shall take such steps as it deems appropriate to
permit conversion of the Debenture as specified herein without registration or
qualification under applicable federal and state securities laws.  “CAP” means,
for any date, the ninety (90) day average closing price determined by the first
of the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a Trading Market, the average closing price of the Common Stock for
the prior ninety (90) days from the date the notice of conversion was received
(or the nearest





-3-




--------------------------------------------------------------------------------

date) on the Trading Market on which the Common Stock is then listed or quoted
for trading as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)); (b) if the Common Stock
is not then quoted for trading on the OTCQB or other Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink Sheets, LLC (or a similar organization or agency succeeding to its
functions of reporting prices or as reported on other electronic quotation
system), the ninety (90) day average closing price or if no closing price the
bid price per share of the Common Stock so reported; or (d) in all other cases,
the fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company.  “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTCQB.  If
no closing price is listed, the bid price shall be used as the closing price.




8.

Suits for Enforcement.  If an event of default occurs and is continuing, the
holder of a majority in principal amount of the outstanding Debenture may, in
their discretion, proceed to protect and enforce their rights by such
appropriate judicial proceedings as the holders shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement under this Debenture or in aid of the exercise of any
power granted herein, or to enforce any other proper remedy.




9.

Limitation on Suits.  No holder of any Debenture shall have any right to
institute any proceedings, judicial or otherwise, with respect to this
Debenture, or for the appointment of a receiver or trustee, or for any remedy
hereunder, unless such holder has previously given written notice to the Company
of a continuing event of default as provided above; it being understood and
intended that no one or more holders of this Debenture shall have any right in
any manner whatever by virtue of, or by availing of, any provisions of this
Debenture to effect, disturb or prejudice the right of any other holders of
Debentures, or to obtain or to seek to obtain priority or preference over any
other holders or to enforce any right under this Debenture, except in the manner
herein provided and for the equal and ratable benefit of all the holders of the
Debenture.




10.

Acts of Holders.  Any request, demand, authorization, direction, notice,
consent, waiver, or other action provided by this Debenture to be given or taken
by the holder hereof or by the holders of the Debentures may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such holders in person or by their agent or attorney-in-fact, duly appointed in
writing; and, except as otherwise expressly provided herein, such action shall
become effective when such instrument or instruments are delivered to the
Company in the manner provided for giving notices herein.  Such instrument or
instruments, and the action embodied therein or evidenced thereby, are herein
sometimes referred to as the “act” of the holders signing such instrument or
instruments.  Proof of execution of any such instrument or of writing appointing
any such agent shall be sufficient for any purpose of this Debenture if the fact
and date of execution by any person of any purpose of the Debenture if the fact
and date of execution by any person of any such instrument or writing is
verified by the affidavit of a witness of such execution or by the request,
demand, authorization, direction, notice, consent, waiver, or other action by
the holder of this Debenture shall bind every Debenture holder of the same
Debenture and the holder of every Debenture issued upon the transfer thereof or
in exchange therefor or in lieu thereof in respect of anything done or suffered
to be done by any person in reliance thereon, whether or not notation of such
action is made upon such Debenture.








-4-




--------------------------------------------------------------------------------



11.

Notices to Holders; Waiver.  Where this Debenture provides for notice to holders
of any event, such notice shall be sufficiently given if in writing and sent by
courier providing for delivery within 72 hours or mailed, registered, postage
prepaid, to each holder affected by such event, at his address as it appears in
the Debenture register maintained by the Company, not later than the latest
date, and not earlier than the earliest date, prescribed for the giving of such
notice. Where the Debenture provides for notice to the Company, such notice
shall be sufficiently given if in writing and mailed, registered, postage
prepaid, to the Company at its address set forth above (or at such other address
as shall be provided to the holder of this Debenture in the manner for giving
notices set forth herein), not later than the latest date, and not earlier than
the earliest date, prescribed for the giving of such notice.  Where this
Debenture provides for notice in any manner, such notice may be waived in
writing by the person entitled to receive such notice, whether before or after
the event, any such waiver shall be equivalent of such notice.




12.

Restrictions.  The holder of this Debenture, by acceptance hereof, represents
and warrants as follows:




(a)

The Debenture is being acquired for the holder's own account to be held for
investment purposes only and not with a view to, or for, resale in connection
with any distribution of such Debenture or any interest therein without
registration or other compliance under the Securities Act and applicable state
securities laws, and the holder hereof has no direct or indirect participation
in any such undertaking or in underwriting such an undertaking.




(b)

The holder hereof has been advised and understands that the Debenture and any
Shares received through the conversion of this Debenture, have not been
registered under the Securities Act and the Debenture and any Shares received
upon conversion must be held and may not be sold, transferred, or otherwise
disposed of for value unless it is subsequently registered under the Securities
Act or an exemption from such registration is available; except as set forth
herein, the Company is under no obligation to register the Debenture or the
Shares of Common Stock received upon conversion under the Securities Act; in the
absence of such registration, sale of the Debenture or the Shares may be
impracticable; the Company will maintain stop-transfer orders against
registration of transfer of the Debenture and the Shares.  The Company may
refuse to transfer the Debenture or the Shares unless the holder thereof
provides an opinion of legal counsel reasonably satisfactory to the Company or a
"no-action" or interpretive response from the Securities and Exchange Commission
to the effect that the transfer is proper; further, unless such letter or
opinion states that the Debenture or the Shares are free from any restrictions
under the Securities Act, the Company may refuse to transfer the Debenture or
the Shares to any transferee who does not furnish in writing to the Company the
same representations and agree to the same conditions with respect to such
Debenture or the Shares if any set forth herein.  The Company may also refuse to
transfer the Debenture or the Shares if any circumstance is present reasonably
indicating that the transferee's representations are not accurate.




13.

Severability.  In case any provision in this Debenture shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




14.

Governing Law.  This Debenture shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada and without
reference to conflict of laws and all subject matter and in persona jurisdiction
shall be the state courts of Utah where the Company has its headquarters, and as
such Holder and the Company irrevocably and





-5-




--------------------------------------------------------------------------------

unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Utah and of the United States of America located in Utah for any
actions, suits or proceedings arising out of or relating to this Debenture and
Holder and the Company agree not to commence any action, suite or proceedings
relating thereto except in such courts.




15.

Legal Holidays.  In any case where any date provided herein shall not be a
business day, then (notwithstanding any other provision of this Debenture) the
event required or permitted on such date shall be required or permitted, as the
case may be, on the next succeeding business day with the same force and effect
as if made on the date upon which such event was required or permitted pursuant
hereto.




16.

Delay or Omission; No Waiver.  No delay or omission of any holder of the
Debenture to exercise any right or remedy accruing upon any event of default
shall impair any such right or remedy or constitute a waiver of any such event
or default or any acquiescence therein.  Every right or remedy given hereby or
by law may be from time to time, and as often as may be deemed expedient.




17.

Miscellaneous.  This Debenture is subject to the following additional terms and
conditions:




(a)

If this Debenture is placed with any attorney for collection, or if suit be
instituted for collection, or if any other remedy provided by law is pursued by
the registered holder hereof, because of any default in the terms and conditions
herein, then in either event, the undersigned agrees to pay reasonable
attorneys' fees, costs, and other expenses incurred by the registered holder
hereof in so doing.




(b)

None of the rights and remedies of the registered holder hereof shall be waived
or affected by failure or delay to exercise them.  All remedies conferred on the
registered holder of this Debenture shall be cumulated and none is exclusive.
 Such remedies may be exercised concurrently or consecutively at the registered
holder's option.




(c)

This Debenture is negotiable and transferable, subject to compliance with the
provisions of paragraph 12 hereof.




(d)

The makers, guarantors, and endorsers hereof severally waive presentment for
payment, protest, and notice of protest, and of nonpayment of this Debenture.




(e)

This Debenture may not be sold to any US Person and is to be sold only to
persons not domiciled in or located within the United States.




DATED effective as of the 2nd day of June, 2015.




SUNDANCE STRATEGIES, INC







By: /s/ Randall Pearson______

     A Duly Authorized Officer

     It's President





-6-


